Case 3:18-cv-01298-TWR-AGS Document 116-1 Filed 02/02/21 PageID.3249 Page 1 of 19




   1 THE LAW OFFICES OF ANDREW J. BROWN
       ANDREW J. BROWN, #160562
   2 BRIAN J. ELLSWORTH, #326756
       501 West Broadway, Suite 1490
   3 San Diego, CA 92101
       Telephone: (619) 501- 6550
   4 andrewb@thebrownlawfirm.com
       brian@bjellsworth.com
   5

   6 Attorneys for Plaintiffs Individually

   7
       and on Behalf All Others Similarly Situated

   8

   9                         UNITED STATES DISTRICT COURT
  10                       SOUTHERN DISTRICT OF CALIFORNIA
  11

  12 YOUSSIF KAMAL, GILLIAN                   )      Case No. 18cv1298 TWR AGS
       NEELY, RICHARD LICHTEN,                )
  13   SUSAN COX, NICK TOVAR,                 )      Assigned to the Hon. Todd Robinson and
       MICHELE KINMAN, ASHLEY                 )      the Hon. Andrew Schopler
  14   PETEFISH and TERI BROWN, on their )
       own behalf and on behalf of all others )      PLAINTIFFS’ POINTS AND
  15   similarly situated,                    )      AUTHORITIES IN SUPPORT OF
                                              )      MOTION FOR VOLUNTARY
  16                           Plaintiffs,    )      DISMISSAL WITHOUT
                                              )      PREJUDICE
  17         vs.                              )
                                              )      Date: March 24, 2021
  18   EDEN CREAMERY, LLC, dba HALO )                Time: 3:00 PM (PST)
       TOP CREAMERY, and JUSTIN T.            )
  19   WOOLVERTON,                            )      Dept: 3A
                                              )
  20                           Defendants. )
                                              )
  21                                                 Orig. Complaint Filed: June 15, 2018
                                                     Trial Date: None Set
  22

  23

  24

  25

  26

  27

  28
                                               -1-
                    PLAINTIFFS’ POINTS AND AUTHORITIES IN SUPPORT OF MOTION
                                FOR DISMISSAL WITHOUT PREJUDICE
Case 3:18-cv-01298-TWR-AGS Document 116-1 Filed 02/02/21 PageID.3250 Page 2 of 19




   1                                        TABLE OF CONTENTS
   2 I.     INTRODUCTION .......................................................................................... 5
   3 II.    PROCEDURAL BACKGROUND ................................................................ 7
   4 III.   STATEMENT OF FACTS .............................................................................. 9
   5 V.     ARGUMENT................................................................................................. 12
   6        A.      Dismissal Without Prejudice is Appropriate Here .............................. 13
   7                1.       There Is No Legal Prejudice To Defendants ............................ 13
   8                2.       There Is No Basis To Require A Dismissal With Prejudice .... 14
   9        B.      The Court Should Not Impose Conditions on the Dismissal .............. 16
  10                1.       Attorneys’ Fees Should Not Be Imposed As A Condition ....... 16
  11                2.       Costs Should Not Be Imposed As A Condition ....................... 17
  12                3.       No Other Conditions Are Appropriate ..................................... 18
  13 VI.    CONCLUSION ............................................................................................. 19
  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                            -2-
                      PLAINTIFFS’ POINTS AND AUTHORITIES IN SUPPORT OF MOTION
                                  FOR DISMISSAL WITHOUT PREJUDICE
Case 3:18-cv-01298-TWR-AGS Document 116-1 Filed 02/02/21 PageID.3251 Page 3 of 19




   1                                         TABLE OF AUTHORITIES
   2 CASES

   3 Abbey Dental Ctr. Inc. v. Consumer Opinion, LLC,
          782 Fed. Appx. 618; 2019 U.S. App. LEXIS 32056, **3; (9th Cir. 2019) ........ 17, 18
   4
     Alyeska Pipeline Service Co. v. Wilderness Society,
   5   421 U.S. 240 (1975), ................................................................................................ 17

   6 Bird v. PSC Holdings I, LLC,
       2014 U.S. Dist. LEXIS 57589 *4 - 5 (SD Cal April 17, 2014) ............................. 15
   7
     Cent. Mont. Rail v. BNSFth Ry. Co.,
   8  422 Fed. Appx. 636 (9 Cir. 2011) .......................................................................... 16

   9 Egan v. Singer,
      2014 U.S. Dist. LEXIS 119453 *7 (D. HI August 27, 2014) ................................. 17
  10
     Foman v. Davis,
  11  371 U.S. 178 (1962) ................................................................................................. 15

  12 Hamilton v. Firestone Tire & Rubber Co.,
      679 F.2d 143 (9th Cir. 1982) ..................................................................................... 14
  13
     Hanon v. Dataprods. Corp.,
  14  976 F.2d 497 (9th Cir. 1992) ...................................................................................... 7

  15 Heckethorn v. Sunan Corp.,
      992 F.2d 240 (9th Cir. 1993) ..................................................................................... 17
  16
     Hepp v. Conoco, Inc.,
  17   97 Fed. Appx. 124; U.S. App. LEXIS 8790, *3 (9th Cir. 2004) .............................. 18

  18 International Video Corp. v. Ampex Corp.,
       484 F.2d 634 (9th Cir. 1973) .................................................................................... 16
  19
     Koch v. Hankins,
  20  8 F.3d 650 (9th Cir. 1993) .................................................................................. 17, 18

  21 Mitchell-Jones v. Menzies Aviation, Inc.,
      2011 U.S. Dist. LEXIS 82889, *8 (WD Wash. July 28, 2011) ......................... 15, 16
  22
     Smith v. Lenches, th
  23   263 F.3d 972 (9 Cir. 2001) ............................................................................... 12, 13

  24 Tuoi Thi Ngo v. County of Riverside et al.,
       2019 U.S. Dist. LEXIS 153863 *8 ........................................................................... 15
  25
     Westlands WaterthDist. v. United States,
  26  100 F.3d 94 (9 Cir. 1996) ................................................................................ passim

  27

  28
                                                                -3-
                          PLAINTIFFS’ POINTS AND AUTHORITIES IN SUPPORT OF MOTION
                                      FOR DISMISSAL WITHOUT PREJUDICE
Case 3:18-cv-01298-TWR-AGS Document 116-1 Filed 02/02/21 PageID.3252 Page 4 of 19




   1                             TABLE OF AUTHORITIES CONTINUED
   2 STATUTES

   3 Fed. R. Civ. Proc. 41(a)(1)(A)(ii) ............................................................................... 12

   4
       Fed. R. Civ. Proc. 41(a)(2)......................................................................... 12, 15, 16, 17
   5

   6

   7

   8

   9
  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                              -4-
                         PLAINTIFFS’ POINTS AND AUTHORITIES IN SUPPORT OF MOTION
                                     FOR DISMISSAL WITHOUT PREJUDICE
Case 3:18-cv-01298-TWR-AGS Document 116-1 Filed 02/02/21 PageID.3253 Page 5 of 19




   1        Plaintiffs Youssif Kamal, Gillian Neely, Richard Lichten, Susan Cox, Nick
   2 Tovar, Michele Kinman, Ashley Petefish and Teri Brown, (“Plaintiffs”) hereby move

   3 this court for an order pursuant to Fed. R. Civ. Proc. 41(a)(2), dismissing Plaintiffs’

   4 claims without prejudice.

   5        I.            INTRODUCTION
   6        Originally filed on June 15, 2018, Plaintiffs’ first complaint alleged that
   7 consumers routinely received “underfilled” pints of Halo Top ice cream, and

   8 Defendants knew it. ECF 1. Plaintiffs’ theory, as explained in more detail in the First

   9 Amended Complaint (“FAC”) (ECF 8), was that Defendants underfilled their pints at
  10 the point of manufacture.       This theory was consistent with Plaintiffs’ personal
  11 experiences and Defendants’ statements. See, e.g. FAC at ¶¶ 56, 75 and 83 (photos of

  12 Plaintiffs’ underfilled pints); Id. ¶ 54 (Defendants’ directed Plaintiff Neely to go to

  13 their website and fill out a “low fill response form.”).

  14        Two months after filing the FAC, on November 12, 2018 Defendants moved to
  15 dismiss the FAC. ECF 14. Their motion admitted consumers routinely received

  16 “underfilled” pints, but asserted (without evidence) the underfilled pints were the fault

  17 of third parties and not their own. See, e.g. Order Granting in Part and Denying in Part

  18 Defendants’ Motion to Dismiss the First Amended Complaint (ECF 22) at p. 11

  19 (“Defendants, however, contend that Plaintiffs lack standing because ‘they fail to allege

  20 facts suggesting that Defendants caused any products to be under-filled,’ and, instead,

  21 the FAC ‘indicates that the alleged under-filling, if any, is caused by third parties.’”);

  22 Id. at 19, 20 (Defendants’ own statements “plausibly show that there are means to avoid

  23 settling during shipping and distribution that purportedly results from melting and

  24 refreezing.”). Blaming third parties for consumers receiving underfilled pints has

  25 continued to be a defense throughout. See, e.g. Answer at ¶221 (“The Complaint is

  26 barred, in whole or in part, because the conduct complained of is attributable to the acts

  27 of others and not Defendants.”) ECF 24.

  28
                                                -5-
                    PLAINTIFFS’ POINTS AND AUTHORITIES IN SUPPORT OF MOTION
                                FOR DISMISSAL WITHOUT PREJUDICE
Case 3:18-cv-01298-TWR-AGS Document 116-1 Filed 02/02/21 PageID.3254 Page 6 of 19




   1        Defendants began producing documents in 2020, and discovery revealed that
   2 while the harm to consumers (receiving “underfilled” pints) was not in dispute, the

   3 cause of that harm lay somewhere in between the two parties’ claims. That is, most of

   4 the underfilled pints were the result of what Defendant calls “shrinkage,” but that

   5 “shrinkage” was not the fault of third parties – it was Defendants themselves. See,

   6 Second Amended Class Action Complaint for Damages, Injunctive Relief, and

   7 Restitution (“SAC”) at ¶¶ 4 – 12. ECF 110, Ex. 1. Moreover, Defendants’ ice cream’s

   8 propensity to suffer “shrinkage” under normal conditions was never shared with

   9 consumers and Defendants made various statements and material omissions to hide the
  10 problem. Id.

  11        Plaintiffs now desire to pursue their claims in a lawsuit consistent with what
  12 Plaintiffs uncovered in discovery and what the evidence shows, and not be limited to

  13 the allegations in the FAC, which was drafted without the benefit of that discovery.

  14 Not only will it result in an adjudication on the merits of Plaintiffs’ meritorious claims,

  15 it will also result in a more complete and accurate decision on Plaintiffs’ motion for

  16 class certification because that motion will be based on the evidence in the case, and

  17 not Plaintiffs’ pre-discovery allegations. See, e.g. Hanon v. Dataprods. Corp., 976 F.2d

  18 497, 509 (9th Cir. 1992) (the court may consider evidence related to the merits of the

  19 action to determine whether Rule 23 is satisfied). Therefore, Plaintiffs seek the court’s

  20 permission, pursuant to Fed. R. Civ. Proc. 41(a)(2), to dismiss this action without

  21 prejudice and pursue their claims in a separate lawsuit.

  22        Plaintiffs are cognizant that the court previously denied Plaintiffs’ request to
  23 amend the FAC to add these allegations and in other material respects, and the reasons

  24 stated for that ruling. ECF 104. This motion is therefore brought to obtain on behalf

  25 of Plaintiffs’ and the classes they seek to represent, a decision on the merits of their

  26 claims in a proceeding that permits them to pursue a theory based on what the evidence

  27 shows. If this motion is granted, Plaintiffs intend to file a complaint substantially

  28 similar to the SAC in federal court. Brown Decl., ¶1.
                                              -6-
                    PLAINTIFFS’ POINTS AND AUTHORITIES IN SUPPORT OF MOTION
                                FOR DISMISSAL WITHOUT PREJUDICE
Case 3:18-cv-01298-TWR-AGS Document 116-1 Filed 02/02/21 PageID.3255 Page 7 of 19




   1        With full disclosure of Plaintiffs’ intentions to Defendants in this case, Plaintiffs
   2 have sought their agreement on this motion, but to no avail. First, Plaintiffs proposed

   3 a stipulation, but Defendants declined. Plaintiffs advised them that Plaintiffs would be

   4 filing a motion, and asked Defendants’ position.          Because Defendants said they
   5 opposed the motion, Plaintiffs met and conferred with Defendants to try to resolve any

   6 issues. During the meet and confer, Plaintiffs offered an agreement that the discovery

   7 taken so far could be used in the subsequent case, and inquired whether the parties

   8 could agree to other work-product or costs incurred by Defendants that could be

   9 avoided in the subsequent filing. Brown Decl., ¶¶5-6. Defendants declined to engage
  10 in that discussion, and were not interested in that form of compromise, instead insisting

  11 that either the dismissal should be with prejudice, or that Plaintiffs should pay

  12 Defendants’ attorneys’ fees and costs in this litigation. Id.

  13        They are entitled to neither. Plaintiffs respectfully request their motion to
  14 dismiss without prejudice be granted without conditions.

  15        II.          PROCEDURAL BACKGROUND
  16        The initial Complaint in this class action was filed on June 15, 2018. ECF 1.
  17 After receiving an extension of time to respond to the Complaint, on August 16, 2018,

  18 Defendant Eden Creamery, LLC filed a Motion to Dismiss the Complaint. ECF 7.

  19 Plaintiffs filed the FAC pursuant to Fed. R. Civ. Proc. 15(a) on September 6, 2018.

  20 ECF 8. The FAC added Justin T. Woolverton as a defendant, added numerous factual

  21 allegations, added several plaintiffs, and added several state law causes of action. Id.

  22 The over-arching theory of the FAC, based on information in Plaintiffs’ possession at

  23 that time, was that Defendants Eden Creamery and Justin Woolverton (collectively

  24 “Defendants”) were selling “underfilled” pints and that prior to purchase consumers

  25 could not know whether they were purchasing a full pint.

  26        Defendants sought and received another 60 days to file a renewed motion to
  27 dismiss. ECF 13. On November 12, 2018, Defendants moved to dismiss all claims in

  28 the FAC, for numerous reasons. ECF 14, 16. After briefing and without oral argument,
                                            -7-
                    PLAINTIFFS’ POINTS AND AUTHORITIES IN SUPPORT OF MOTION
                                FOR DISMISSAL WITHOUT PREJUDICE
Case 3:18-cv-01298-TWR-AGS Document 116-1 Filed 02/02/21 PageID.3256 Page 8 of 19




   1 the Court granted in part and denied in part the Defendants’ Motions on June 26, 2019.

   2 ECF 22. The first Case Management Conference in this case occurred on October 15,

   3 2019, after which the court entered a case management and scheduling order on

   4 October 15, 2019, (the “First CMO”). Thereafter the parties engaged in discovery,

   5 which concluded on August 6, 2020.

   6        While discovery was ongoing, on June 11, 2020 Plaintiffs notified Defendants
   7 of their intent to seek leave to amend the complaint and sent Defendants a draft Second

   8 Amended Complaint on June 14, 2020. After a meet and confer with Defendants,

   9 Plaintiffs moved for leave to file a Second Amended Complaint on June 22. ECF 79.
  10 The Second Amended Complaint (among other things) purported to add a Defendant,

  11 add substantial factual allegations consistent with what Plaintiffs had learned in

  12 discovery, and amend the class definition to reflect the new allegations and theory of

  13 liability. See, Plaintiffs’ Motion for Leave to File a Second Amended Complaint at p.

  14 5. ECF 79-1.

  15        Pursuant to the operative scheduling order, on July 3, 2020, Plaintiffs also moved
  16 for class certification. Fact discovery closed on August 6, 2020. Thereafter, the parties

  17 submitted a joint motion to vacate the then-current case schedule until the Court could

  18 rule on Plaintiffs’ Motion for Leave to File a Second Amended Complaint, which the

  19 court ordered on September 9, 2020. ECF 102.

  20        On December 8, 2020, the court denied Plaintiffs’ request to file the SAC for
  21 failing to satisfy the good cause requirement for amending the prior scheduling order.

  22 The court also set a briefing schedule and hearing for Plaintiffs’ previously filed motion

  23 for class certification. ECF 104. Defendants filed their opposition to Plaintiffs’ Class

  24 Certification Motion on January 7, 2021, and included a motion to exclude the expert

  25 testimony of Plaintiffs’ expert. Plaintiffs then served Defendant with discovery of

  26 Defendants’ expert and scheduled his deposition. Shortly thereafter, Plaintiffs agreed

  27 Defendants did not have to respond to the discovery requests and the deposition of

  28
                                                -8-
                    PLAINTIFFS’ POINTS AND AUTHORITIES IN SUPPORT OF MOTION
                                FOR DISMISSAL WITHOUT PREJUDICE
Case 3:18-cv-01298-TWR-AGS Document 116-1 Filed 02/02/21 PageID.3257 Page 9 of 19




   1 Defendants’ expert was withdrawn. Plaintiffs also informally notified Defendants of

   2 their likely intent to seek dismissal.

   3         On January 27, 2021, Plaintiffs formally notified Defendants of their intent to
   4 seek dismissal without prejudice and proposed a stipulation to that effect pursuant to

   5 Fed. R. Civ. Proc. 41(a)(1)(ii). Brown Decl., ¶2. The next day, Defendants advised

   6 that they would not stipulate to a dismissal without prejudice, but would only stipulate

   7 to a dismissal with prejudice. Brown Decl., ¶3.

   8         That same day, on January 28, 2021, Plaintiffs withdrew their motion for class
   9 certification and requested to meet and confer with Defendants on Plaintiffs’ proposed
  10 Rule 41(a)(2) motion to dismiss without prejudice. On February 1, 2021, the parties

  11 held a telephonic meet and confer and discussed the issues. Defendants advised it is

  12 their position that the dismissal should be with prejudice, or if it is without prejudice

  13 then it should be conditioned upon Plaintiffs’ payment of all of Defendants’ attorneys’

  14 fees and costs. Brown Decl., ¶5.

  15         During the meet and confer, Plaintiffs advised Defendants that Plaintiffs believe
  16 Defendants are not entitled to any attorneys’ fees or costs. However, to avoid motion

  17 practice, Plaintiffs offered to consider payment of costs that Defendants incurred for

  18 work that could not be used in the subsequent-filed case. Defendants’ declined the

  19 offer. Brown Decl., ¶6. Plaintiffs also offered to stipulate that the work performed to

  20 date in the instant case – such as document productions, depositions, etc. – could be

  21 used in the subsequent-filed case. Id. ¶7. Defendants did not agree to this approach.

  22         There has been no case schedule in place since September 9, 2020 and there is
  23 not one currently. No motions have been filed for an adjudication of the merits of this

  24 action, such as a motion for summary judgment. The Motion for Class Certification

  25 was withdrawn. ECF 115. There are no dates scheduled for the parties to exchange

  26 expert disclosures or conduct expert discovery, to file motions for summary judgment,

  27 or for trial.

  28
                                                -9-
                     PLAINTIFFS’ POINTS AND AUTHORITIES IN SUPPORT OF MOTION
                                 FOR DISMISSAL WITHOUT PREJUDICE
Case 3:18-cv-01298-TWR-AGS Document 116-1 Filed 02/02/21 PageID.3258 Page 10 of 19




    1        III.   STATEMENT OF FACTS
    2        The First Amended Complaint was based upon the information that Plaintiffs
    3 had at the time, as illustrated by the allegations. Since then, discovery has revealed

    4 additional facts which support additional theories of liability.

    5        Through discovery, Plaintiffs have learned new information to support their
    6 claims, including the theory of liability resulting from fraud by omission. 1 Specifically,

    7 and as further explained below and in the SAC, Defendants knew that as a result of the

    8 manufacturing process Halo Top ice cream was inherently “defective.” That is, Halo

    9 Top ice cream could not survive the industry-standard transportation and storage
   10 processes of the retail ice cream industry in which Halo Top operates. Moreover,

   11 Defendants hid these facts from the distributors, retailers, and consumers with whom

   12 Defendants did business.

   13        Halo Top ice cream is extremely vulnerable to changes in temperature and
   14 changes in altitude, among other variables. SAC at ¶4. There are two main reasons for

   15 this: First, the ingredients used in Halo Top ice cream render the finished product

   16 unstable. Id. Because of the type of sugar, lack of fat, etc., the ice cream does not have

   17 the same ability of other ice creams to hold together structurally. Id. Second, Halo

   18 Top’s production process whips a large percentage of air into the mix to increase its

   19 volume – referred to as “overrun” in the ice cream industry. Id. Halo Top’s overrun is

   20 intentionally much greater than other ice creams, because it allows Halo Top to use

   21 less “mix” to create a pint, thereby reducing the cost of production by requiring less

   22 actual product to create that pint. Id. And perhaps more importantly, Halo Top’s high

   23 overrun also necessarily reduces the number of calories “per pint” because such a large

   24 percentage of the pint is simply air. Id.

   25

   26

   27

   28
                                                  - 10 -
                     PLAINTIFFS’ POINTS AND AUTHORITIES IN SUPPORT OF MOTION
                                 FOR DISMISSAL WITHOUT PREJUDICE
Case 3:18-cv-01298-TWR-AGS Document 116-1 Filed 02/02/21 PageID.3259 Page 11 of 19




    1        As a result of these two factors – unstable mix of ingredients and extraordinarily
    2 high overrun – Halo Top ice cream is, for lack of a better term, inherently defective.

    3 SAC ¶5. It is extremely fragile to changes in temperature and altitude, so much so that

    4 it is unable to withstand the ordinary distribution and retail practices within the ice

    5 cream industry. Id. When exposed to the variables of temperature and elevation, the

    6 “overrun” (air) leaves the ice cream and it collapses, and/or develops large empty “air

    7 pockets” in the pint. Id. Halo Top ice cream pints simply cannot survive the standard

    8 industry practices of cold storage warehouses, distributors, retail store freezers, or

    9 freezers in the homes of consumers. Id.
   10        Defendants knew Halo Top Ice Cream suffered from this “shrinkage” defect
   11 under normal ice cream industry conditions. SAC ¶5-7. Nonetheless, Defendants sold

   12 the ice cream without disclosing that the ice cream was defective insofar as it required

   13 special handling practices. SAC ¶9.     As a result, and unbeknownst to anyone in the
   14 distribution channel, huge numbers of pints ended up in stores that had already

   15 “condensed” during storage and distribution. Id. Additionally, Retailers were also not

   16 informed of the defect, resulting in more pints to be condensed by the time consumers

   17 purchased the ice cream. Id. And, Consumers’ own freezers were not sufficiently cold

   18 to prevent “shrinkage” once they got it home. SAC at ¶81-83.

   19        Defendants labelled, marketed, and advertised Halo Top ice cream in a way that
   20 hides the defect from Distributors, Retailers, and Consumers. SAC at ¶141. Then

   21 when consumers actually experienced the defect, and only if they complained, did Halo

   22 Top offer to replace the defective ice cream pint with a coupon for another ice cream

   23 pint which may or may not also be defective. SAC at ¶11, 55, 147.

   24        Moreover, when dealing with consumers the Company hid the defect by
   25 knowingly blaming others in the supply chain such as Distributors and Retailers, even

   26 though the defect was known only to Defendants and hidden from those very same

   27 Distributors and Retailers. Id.

   28
                                                - 11 -
                     PLAINTIFFS’ POINTS AND AUTHORITIES IN SUPPORT OF MOTION
                                 FOR DISMISSAL WITHOUT PREJUDICE
Case 3:18-cv-01298-TWR-AGS Document 116-1 Filed 02/02/21 PageID.3260 Page 12 of 19




    1           In an effort to keep the scheme going, when consumers complained Defendants
    2 sent their boilerplate response wherein Defendants (a) blamed others and (b) promised

    3 that Halo Top was “fixing” the issue by, among other things, “getting our own trucks.”

    4 These statements were also false. Id.

    5           Most of these allegations are not present in the FAC and are based upon the
    6 discovery obtained in this case in 2020.

    7           IV.    LEGAL STANDARD
    8           A motion for voluntary dismissal without prejudice pursuant to Fed. R. Civ.
    9 Proc. 41(a)(2) is within the sound discretion of the court. Westlands Water Dist. v.
   10 United States, 100 F.3d 94, 96 (9th Cir. 1996). “A district court should grant a motion

   11 for voluntary dismissal under Rule 41(a)(2) unless a defendant can show that it will

   12 suffer some plain legal prejudice as a result.” Smith v. Lenches, 263 F.3d 972, 975 (9th

   13 Cir. 2001). Legal prejudice is “prejudice to some legal interest, some legal claim, some

   14 legal argument. Uncertainty because a dispute remains unresolved is not legal

   15 prejudice.” Westlands Water Dist., 100 F.3d at 97. And “[a] dismissal under Rule

   16 41(a)(2) normally is without prejudice, as explicitly stated in that rule.” Smith, 263

   17 F.3d at 976.

   18           V.     ARGUMENT
   19           If Defendants have filed an Answer to the Complaint or a motion for summary
   20 judgment, a voluntary dismissal is only available by order of the Court. Fed. R. Civ.

   21 Proc. 41(a)(2). 2 That Rule states:

   22           (2) By Court Order; Effect. Except as provided in Rule 41(a)(1), an action may
   23
                be dismissed at the plaintiff's request only by court order, on terms that the court
                considers proper. If a defendant has pleaded a counterclaim before being served
   24           with the plaintiff's motion to dismiss, the action may be dismissed over the
   25           defendant's objection only if the counterclaim can remain pending for

   26
        2
            The parties may also stipulate to a dismissal, but in this instance, Defendants have
   27 declined to stipulate to a dismissal without prejudice. Brown Decl., ¶3. See, Fed. R.

   28
        Civ. Proc. 41(a)(1)(A)(ii).
                                                    - 12 -
                        PLAINTIFFS’ POINTS AND AUTHORITIES IN SUPPORT OF MOTION
                                    FOR DISMISSAL WITHOUT PREJUDICE
Case 3:18-cv-01298-TWR-AGS Document 116-1 Filed 02/02/21 PageID.3261 Page 13 of 19




    1         independent adjudication. Unless the order states otherwise, a dismissal under
    2
              this paragraph (2) is without prejudice.

    3 Fed. R. Civ. Proc. 41(a)(2). In this case, Defendants filed their Answer on July 19,

    4 2019 and they have not asserted any counterclaims. ECF 24. Therefore, by this motion

    5 Plaintiffs respectfully request the court enter an order dismissing this action without

    6 prejudice.

    7               A.     Dismissal Without Prejudice is Appropriate Here
    8         “A dismissal under Rule 41(a)(2) normally is without prejudice, as explicitly
    9 stated in that rule.” Smith v. Lenches, 263 F.3d at 976. "A district court should grant
   10 a motion for voluntary dismissal under Rule 41(a)(2) unless a defendant can show that

   11 it will suffer some plain legal prejudice as a result." Id at 975. In this case, a dismissal

   12 without prejudice will not result in any legal prejudice to Defendants. In the meet and

   13 confer with Defendants, they asserted that the Dismissal should be with prejudice, or

   14 if it is without prejudice, then Plaintiffs should be subject to the conditions of payment

   15 of fees and costs expended in the litigation by Defendants. Brown Decl., ¶5. However,

   16 Defendants did not (and cannot) contend they would suffer “legal prejudice.”

   17                      1.     There Is No Legal Prejudice To Defendants
   18         Legal prejudice means "prejudice to some legal interest, some legal claim, some
   19 legal argument." Westlands Water Dist., 100 F.3d at 97. "Although case law does not

   20 articulate a precise definition of 'legal prejudice,' the cases focus on the rights and

   21 defenses available to a defendant in future litigation." Id. Defendants do not contend

   22 they will suffer any legal prejudice as that term is used in a Rule 41(a)(2) analysis.

   23 Instead, they contend they have incurred substantial attorneys’ fees and expenses in

   24 defending the case up to this point. Brown Decl., ¶5-6. While that may be true, neither

   25 "the expense incurred in defending against a lawsuit" nor the "[u]ncertainty [that] a

   26 dispute remains unresolved" amounts to "legal prejudice." Westlands Water Dist., 100

   27 F.3d at 97; In re Lowenschuss, 67 F.3d 1394, 1400-01 (9th Cir. 1995) ("[T]he

   28
                                                  - 13 -
                      PLAINTIFFS’ POINTS AND AUTHORITIES IN SUPPORT OF MOTION
                                  FOR DISMISSAL WITHOUT PREJUDICE
Case 3:18-cv-01298-TWR-AGS Document 116-1 Filed 02/02/21 PageID.3262 Page 14 of 19




    1 inconvenience of defending another lawsuit or the fact that the defendant has already

    2 begun trial preparations does not constitute prejudice.").3

    3           Thus, even where a Plaintiff seeks to dismiss his lawsuit and refile or pursue his
    4 or her claims in state court because the Plaintiff views state court as a more favorable

    5 forum, there is not “legal prejudice” to Defendant. See, e.g. Hamilton v. Firestone Tire

    6 & Rubber Co., 679 F.2d 143, 145 (9th Cir. 1982) (“Plain legal prejudice, however, does

    7 not result simply when defendant faces the prospect of a second lawsuit or when

    8 plaintiff merely gains some tactical advantage.”). Because Plaintiffs intend to file their

    9 case in federal court, just as in the instant case, there is no argument of legal prejudice
   10 to Defendants.

   11                        2.    There Is No Basis To Require A Dismissal With Prejudice
   12           Plaintiffs seek only to have their case heard on the merits, consistent with the
   13 results of discovery and what even Defendants’ own statements suggest. Plaintiffs

   14 acknowledge that the court denied Plaintiffs’ request to amend the complaint in this

   15 action. Indeed, that is the impetus for the instant motion. However, that is no basis for

   16 not permitting Plaintiffs to dismiss the action under Rule 41(a)(2) and file a complaint

   17 that conforms to what Plaintiffs believe they can prove. See, e.g. Foman v. Davis, 371

   18 U.S. 178, 181, 83 S. Ct. 227, 229 (1962) (the spirit of the Federal Rules of Civil

   19 Procedure is to decide cases on the merits).

   20           The court’s basis for denying Plaintiffs’ motion to amend was not a decision on
   21 the merits. Rather, it was based on the court’s determination that Plaintiffs had not met

   22 their burden of demonstrating good cause for amending the scheduling order. See, ECF

   23 104 at 16 (“Because the Court concludes that Plaintiffs have failed to establish that

   24 they were diligent in seeking any of their proposed amendments, the Court DENIES

   25 Plaintiffs’ Motion to Amend.”). See, Mitchell-Jones v. Menzies Aviation, Inc., 2011

   26
        3
            See also, Fischel v. Fox Chiropractic, P.S., 2018 U.S. Dist. LEXIS 77579 *; (W.D.
   27 Wash May 8, 2018) (“The mere risk of a second litigation is present in every case that

   28
        is voluntarily dismissed without prejudice.”).
                                                   - 14 -
                        PLAINTIFFS’ POINTS AND AUTHORITIES IN SUPPORT OF MOTION
                                    FOR DISMISSAL WITHOUT PREJUDICE
Case 3:18-cv-01298-TWR-AGS Document 116-1 Filed 02/02/21 PageID.3263 Page 15 of 19




    1 U.S. Dist. LEXIS 82889, *8 (WD Wash. July 28, 2011) (Dismissal without prejudice

    2 after the court denied Plaintiffs’ motion to amend the complaint and after Defendant

    3 filed a motion for summary judgment.).

    4           Nor in this instance does the stage of the litigation support imposing a
    5 requirement that the dismissal be with prejudice. Although the parties have completed

    6 discovery, no class has been certified, no experts have been designated, and no party

    7 has moved for summary judgment. Indeed, there currently is no schedule in place for

    8 designation of experts, expert discovery, motions for summary judgment, or trial. 4 In

    9 similar circumstances courts refused to insist on dismissal with prejudice. See, e.g.
   10 Bird v. PSC Holdings I, LLC, 2014 U.S. Dist. LEXIS 57589 *4 - 5 (SD Cal. April 17,

   11 2014) (Dismissing cause of action without prejudice “after nearly two years of

   12 litigation” even though it could result in “piecemeal” litigation.) Tuoi Thi Ngo v.

   13 County of Riverside et al., 2019 U.S. Dist. LEXIS 153863 *8, (CD Cal. March 28,

   14 2019) (refusing to dismiss with prejudice after discovery completed in part because

   15 “[n]either party has submitted a motion on the merits of the case.”).

   16           As these cases point out, the time and expense litigating does not constitute
   17 “legal prejudice” to Defendant such that it would justify a dismissal with prejudice. In

   18 this case, Plaintiffs advised Defendants of the intended dismissal within approximately

   19 6 weeks and filed the instant motion less than two months after the court’s ruling on

   20 Plaintiffs Motion for Leave to Amend the Complaint.           Brown Decl., ¶1. Thus,
   21 Plaintiffs acted in less time than it took Defendants to file a renewed Motion to Dismiss

   22 the Complaint. ECF 14, 16. In the interim, no substantive rulings nor decisions on the

   23 merits have been made. Dismissal without prejudice is appropriate. 5

   24

   25   4
            A case management conference is scheduled for March 10, 2021. ECF 105.
   26  To the extent Defendants contend Plaintiffs should have immediately dismissed this
        5
      case, that too is wrong. See, e.g. Westlands Water Dist., 100 F.3d at 97 (“The Districts
   27 could have sought dismissal sooner than they did, but they were not dilatory.”) But see
      Cent. Mont. Rail v. BNSF Ry. Co., 422 Fed. Appx. 636, 638 (9th Cir. 2011) (upholding
   28 denial of motion to dismiss without prejudice where motions for summary judgment
                                                 - 15 -
                       PLAINTIFFS’ POINTS AND AUTHORITIES IN SUPPORT OF MOTION
                                   FOR DISMISSAL WITHOUT PREJUDICE
Case 3:18-cv-01298-TWR-AGS Document 116-1 Filed 02/02/21 PageID.3264 Page 16 of 19




    1                B.    The Court Should Not Impose Conditions on the Dismissal
    2         The court has discretion to impose conditions upon the voluntary dismissal, “on
    3 terms that the court considers proper.” Fed. R. Civ. Proc. 41(a)(2). Some courts have

    4 interpreted this to include conditions, such as the imposition of fees and costs, in the

    5 appropriate case. In this case, there is no reason for the court to exercise its discretion

    6 to impose Defendants’ attorneys’ fees or costs on Plaintiffs as requested by Defendants.

    7                      1.     Attorneys’ Fees Should Not Be Imposed As A Condition
    8         The court can impose the payment of attorney’s fees if appropriate, in certain
    9 very limited instances. International Video Corp. v. Ampex Corp., 484 F.2d 634, 637
   10 (9th Cir. 1973) ("an award of attorney's fees is ordinarily improper in the absence of a

   11 statute   or under the most unusual circumstances"). Those “most unusual
   12 circumstances” are limited to instances in which (1) there is a statutory basis for an

   13 award of fees; (2) bad faith on the part of a party (or counsel); or (3) willful violation

   14 of a court order. Tustin v. Zambrano, 885 F.2d 1473, 1481 (9th Cir. 1989). In Tustin,

   15 the Ninth Circuit stated:

   16         The Supreme Court has set down specific guidelines for awarding attorneys'
   17
              fees. In Alyeska Pipeline Service Co. v. Wilderness Society, 421 U.S. 240, 44 L.
              Ed. 2d 141, 95 S. Ct. 1612 (1975), the Supreme Court affirmed the "American
   18         Rule" that absent express statutory authority, bad faith, or willful disobedience
   19         of a court order, each party should bear the cost of its own attorneys' fees.

   20 Id. None of those circumstances apply here, and Defendants do not contend otherwise.

   21         Notably, Rule 41(a)(2) itself does not provide an independent basis for awarding
   22 attorneys’ fees. Heckethorn v. Sunan Corp., 992 F.2d 240, 242 (9th Cir. 1993). See,

   23 also, Abbey Dental Ctr. Inc. v. Consumer Opinion, LLC, 782 Fed. Appx. 618, 620;

   24 2019 U.S. App. LEXIS 32056, **3; (9th Cir. 2019) (“Rule 41(a)(2) does not provide an

   25 independent base of authority for imposing attorney's fees and costs. Courts can

   26

   27 were pending after four years of litigation, and Plaintiff sought to dismiss in-order-to

   28
        avoid a ruling on those motions and “forum shop” its case by refiling in state court).
                                                 - 16 -
                      PLAINTIFFS’ POINTS AND AUTHORITIES IN SUPPORT OF MOTION
                                  FOR DISMISSAL WITHOUT PREJUDICE
Case 3:18-cv-01298-TWR-AGS Document 116-1 Filed 02/02/21 PageID.3265 Page 17 of 19




    1 condition dismissal upon the payment of costs and fees only where justified by a statute

    2 or exception to the American Rule.”)

    3        Moreover, even if attorneys’ fees (or costs) were available as a condition to
    4 permitting voluntary dismissal without prejudice, to do so is discretionary and in

    5 exercising that discretion, the court could only impose those fees that Defendants

    6 affirmatively demonstrate were for work that cannot be used in the subsequent filed

    7 case. Koch v. Hankins, 8 F.3d 650, 652 (9th Cir. 1993) ("[A] defendant is entitled only

    8 to recover, as a condition of dismissal under Fed. R. Civ. P. 41(a)(2), attorneys fees or

    9 costs for work which is not useful in continuing litigation between the parties.");
   10 Westlands Water Dist., 100 F.3d at 97 (“the defendants should only be awarded

   11 attorney fees for work which cannot be used in any future litigation of these claims”).

   12        It is Defendants’ burden to demonstrate it has incurred fees for work which is
   13 not useful in future litigation. See, e.g. Egan v. Singer, 2014 U.S. Dist. LEXIS 119453

   14 *7 (D. HI. August 27, 2014) (“Defendant has not established that dismissal should be

   15 conditioned on an award of fees and costs.”). Here, Defendants have not attempted to

   16 meet their burden on this score. Nor could they. All the work performed to date in the

   17 instant case will be usable in the subsequent matter and Defendants offer nothing to the

   18 contrary.

   19                     2.     Costs Should Not Be Imposed As A Condition
   20        “Rule 41(a)(2) does not provide an independent base of authority for imposing
   21 attorney's fees and costs. Courts can condition dismissal upon the payment of costs and

   22 fees only where justified by a statute or exception to the American Rule.” Abbey Dental

   23 Ctr. Inc., 782 Fed. Appx. at 620. As set forth above, there is no statute or other basis

   24 for awarding costs in this instance. And to the extent a defendant could be awarded its

   25 costs as a condition of voluntary dismissal, it is only those costs “for work that cannot

   26

   27

   28
                                                - 17 -
                     PLAINTIFFS’ POINTS AND AUTHORITIES IN SUPPORT OF MOTION
                                 FOR DISMISSAL WITHOUT PREJUDICE
Case 3:18-cv-01298-TWR-AGS Document 116-1 Filed 02/02/21 PageID.3266 Page 18 of 19




    1 be used in any future litigation of the same or similar matters.” Westlands Water Dist.,

    2 100 F.3d at 97. 6

    3           Like their demand for fees, Defendants offer nothing to support a demand for
    4 costs that were incurred and that cannot be used in future litigation. "Only those costs

    5 incurred for the preparation of work product rendered useless by the dismissal should

    6 be awarded as a condition of the voluntary dismissal." Koch v. Hankins, 8 F.3d 650,

    7 652 (9th Cir. 1993). In the meet and confer, Plaintiffs offered to stipulate to the use of

    8 discovery and other matters that Defendants feel are necessary to defend the subsequent

    9 lawsuit. 7 Brown Decl. ¶7. Defendants declined the offer. Id.
   10           Having refused Plaintiffs’ offer to discuss these matters in detail, and refusing to
   11 agree to a stipulation to reduce costs, Defendants are in no position to insist on

   12 “useless” costs as a condition to granting Plaintiffs’ motion.

   13                        3.     No Other Conditions Are Appropriate
   14           During the meet and confer, Plaintiffs inquired of Defendants whether they
   15 sought any conditions on the dismissal without prejudice other than fees and costs.

   16 Defendants advised they did not. Brown Decl., ¶6. No other conditions are appropriate

   17 here.

   18   ///
   19

   20

   21

   22

   23

   24
        6
            See also, Hepp v. Conoco, Inc., 97 Fed. Appx. 124, 125; U.S. App. LEXIS 8790, *3
   25 (9th Cir. 2004) (Court did not abuse its discretion by refusing to award costs where

   26
        Plaintiff agreed to use in the related action all depositions taken in the federal action.)
        7
            For example, Plaintiffs offered to agree the current stipulated protective order and
   27 ESI protocols, which the parties negotiated in this case, can be used in the subsequent

   28
        case. See, ECF 42, 49.
                                                    - 18 -
                        PLAINTIFFS’ POINTS AND AUTHORITIES IN SUPPORT OF MOTION
                                    FOR DISMISSAL WITHOUT PREJUDICE
Case 3:18-cv-01298-TWR-AGS Document 116-1 Filed 02/02/21 PageID.3267 Page 19 of 19




    1        VI.   CONCLUSION
    2        Plaintiffs’ Motion for Voluntary Dismissal Without Prejudice should be granted
    3 without conditions. In the event the court seeks to impose conditions on Plaintiffs’

    4 requested dismissal, Plaintiffs’ respectfully request an opportunity to consider those

    5 conditions prior to imposition by the court.

    6

    7                                        Respectfully submitted,
    8   DATED: February 2, 2021               LAW OFFICES OF ANDREW J.
                                              BROWN
    9
                                                s/ Andrew J. Brown
   10
                                                     ANDREW J. BROWN
   11
                                              BRIAN J. ELLSWORTH
   12                                         501 West Broadway, Suite 1490
                                              San Diego, CA 92101
   13                                         Tel: (619) 501-6650
                                              andrewb@thebrownlawfirm.com
   14                                         brian@bjwellsworth.com
   15                                         Attorneys for Plaintiffs Individually
                                              and on Behalf of All Others Similarly
   16                                         Situated
   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                               - 19 -
                     PLAINTIFFS’ POINTS AND AUTHORITIES IN SUPPORT OF MOTION
                                 FOR DISMISSAL WITHOUT PREJUDICE
